Citation Nr: 0213068	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for residuals of a 
shell fragment wound on the left side of the head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran had active service from December 14, 1941 to May 
9, 1942, and recognized guerilla service from October 4, 1944 
to February 24, 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Department of Veterans 
Affairs (VA) Manila Regional Office (RO), which, inter-alia, 
denied the appellant's application to reopen previously 
denied claims of service connection for malaria and a shell 
fragment wound of the head.
 
In September 1998, the appellant submitted a notice of 
disagreement with the denial of the application to reopen the 
previously denied claims of service connection for malaria 
and a shell fragment wound of the head. He thereafter 
perfected an appeal as to these claims.  See 38 C.F.R. § 
20.200.  In June 2000, the Board determined that the 
appellant in October 1959 filed a statement that may be 
construed as a notice of disagreement with the initial denial 
of the claims in a September 1959 rating decision.  Thus, 
that part of the September 1959 rating decision denying 
service connection for malaria and a shell fragment wound of 
the head never became final, and the issues on appeal are as 
stated on the title page above.

This case was remanded by the Board in June 2000, for the 
purpose of the development and adjudication of the issues of 
service connection for residuals of malaria and a shell 
fragment wound on the left side of the head, rather than the 
issues as previously adjudicated by the RO of whether new and 
new and material evidence had been submitted to reopen claims 
of service connection for these disabilities. 


FINDINGS OF FACT

1.  The veteran is not shown by competent, credible medical 
evidence to have malaria or chronic residuals of malaria, 
related to his active service.

2.  There is clear evidence of record that the veteran did 
not incur shell fragment wounds to the left side of his head 
during active service.


CONCLUSIONS OF LAW

1.  Residuals of malaria were not incurred during the 
veteran's active service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  A shell fragment wound on the left side of the veteran's 
head was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2002)).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussion 
in the October 1959 rating decision, May 2002 supplemental 
statement of the case, the Board's June 2000 remand in this 
case, and numerous letters sent to the veteran by the RO (to 
include a letter in January 2001 specifically addressing 
VCAA) adequately informed him of the information and evidence 
needed to substantiate his claims (consistent with the laws 
and regulations set forth in this opinion) and complied with 
VA's notification requirements.  The January 2001 letter 
specifically informed the veteran of what VA needed from him, 
what competent lay evidence was, the information needed in 
lay statements, what he should do, what VA would do, and when 
VA needed the evidence.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO has contacted the veteran and 
asked him to identify all medical providers who treated him 
for his claimed disabilities, and the RO has obtained records 
from all identified medical providers.
 
The Board remanded this case in June 2000 for RO adjudication 
and development of still-open original service connection 
claims, as contrasted with prior RO determinations that no 
new and material evidence had been submitted.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The evidence in this case is overwhelming that the veteran's 
claims have no basis in fact.  The evidence shows the veteran 
has no current residuals of malaria and no malaria, and 
clearly and convincingly shows he did not incur a shell 
fragment wound to the left side of the head during service.  
The claims are fully developed and proper notice has been 
provided, as discussed above.  Under the circumstances of 
this case, therefore, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
expenditure of limited VA resources is not warranted.  

I.  Factual Background

A March 26, 1945 in-service report of examination shows that 
examination of the skin was normal.  Examination for varicose 
veins, hernia, hemorrhoids, genitalia, feet, musculoskeletal 
defects, abdominal viscera, the cardiovascular system, lungs, 
nervous system, and endocrine system were all negative or 
normal.  There were no defects found.

In February 1946, the veteran completed an affidavit 
regarding his service.  He was requested to provide a 
chronological record of wounds and illnesses incurred during 
service.  He listed only a wound on the right side of his 
head due to a truck accident.  Under the column entitled 
"permanent disabilities incurred, if any," is typed the 
word "none."  The affidavit includes a notation that the 
veteran was awarded the Purple Heart.  The application bears 
the veteran's signature.

Three days later in February 1946, his service discharge 
examination was normal in all respects, to include clinical 
examination of the skin and all other physiological systems.  

In June 1959, the RO received the veteran's application of 
service connection for a shrapnel wound to the left side of 
the head, claimed as incurred in February 1942, and malaria, 
claimed as incurred in January 1942.

In August 1959, the RO wrote to the veteran, requesting an 
explanation of the discrepancy in his June 1959 application 
form contending that he was wounded in February 1942 on the 
left side of his head by shrapnel, and his February 1946 
Affidavit for Philippine Army Personnel, in which he 
indicated that he had received a wound to the right side of 
his head in January 1942 due to a truck accident.  

Later in August 1959, the RO received two statements from 
comrades stating that they witnessed the veteran receiving a 
shrapnel wound to the left side of his head.  One affidavit 
states that the veteran was rendered unconscious after 
receiving this injury.  The other states that the veteran was 
wounded by shrapnel on the left side of his head when they 
were bombed by a Japanese airplane in February 1942.  This 
second affidavit described the notation on the discharge 
affidavit of wound to the right side of the veteran's head as 
a result of a truck accident as a "clerical mistake."

In September 1959, the RO received from the veteran a 
statement that he was injured on the left side of his head in 
February 1942 while in a fox-hole.  

In September 1959, the RO denied the claims for service 
connection for a shell fragment wound to the left side of the 
head and malaria.

In October 1959, the RO received a notice of disagreement 
with the denials of service connection for malaria and shell 
fragment wounds to the left side of his head.  

In March 1960, the RO requested that the veteran furnish a 
copy of the letter or general orders awarding him the Purple 
Heart.  He first responded in March 1960, only stating that 
he had forwarded his discharge certificate to the RO (a copy 
of which was already in the RO's possession).  He next 
responded later in March 1960, providing a copy of the award 
of the Bronze Star medal, and authorization of issuance of 
awards, which included the Purple Heart as a type of medal to 
be issued, but did not indicate the veteran had been awarded 
the Purple Heart.  These copied documents were dated January 
4, 1960.

In April 1960, the RO again adjudicated the claims of service 
connection for a shell fragment wound to the left side of the 
head and for malaria.  The veteran had submitted what was 
alleged to be a discharge paper from the Philippine Army 
which recorded a history of a wound to the left side of the 
head in 1942.  The nature of the wound was not indicated and 
no scar was noted.  Another sickness noted was malaria.  He 
was reported to be in good physical condition at the time of 
discharge.  The record was not identified as being from 
official sources.  The veteran's file from the Philippine 
Army was received with no evidence in the file of the alleged 
injury.  The RO also noted that the veteran had alleged 
receiving the Purple Heart and was requested to submit a copy 
of this.  The RO noted that the information was not contained 
in the Purple Heart records and official casualty roster of 
the RO.  The veteran was noted to have submitted 
documentation awarding the Bronze Star medal showing no 
mention of the alleged injury.  No copy of the Purple Heart 
was submitted. The RO again denied the claims, stating that 
in view of the negative findings in service, the evidence now 
before the RO was not considered consistent with other RO 
records and was not sufficient to establish service 
connection.  

In July 1960, the RO received lay statements from two 
comrades indicating that they witnessed the veteran's shell 
fragment wound to the head in combat and assisted him by 
carrying him to safety.  One affiant also claimed to have had 
personal knowledge of the veteran's malaria, having been with 
his friend and witnessing him eating the meat of pigs and 
other kinds of food as treatment for malaria.  

In July 1960, a private physician submitted a letter stating 
that the veteran had recurrent malaria and had been under 
treatment every time he experienced a relapse.

Later in July 1960, the RO informed the veteran that the new 
affidavits and private physician's letter were inadequate to 
establish service connection.  The RO noted that the 
affidavits were not corroborated by the official service 
records, and that the physician did not indicate when he was 
first treated for malaria.  Since he had continuously resided 
in the Philippines, which was considered an endemic area for 
malaria, the RO found that any malaria he now had was to be 
considered as a new infection and unrelated to that which he 
might have had in service.  For these reasons, the RO 
declined to reopen the service connection claims.  

In July 1960, the veteran wrote that if the RO determined 
that malaria was not of service origin, he would 
"temporarily admit" this.  He continued to dispute the 
claim for service connection for a shell fragment wounds to 
the left side of the head.  He claimed that his wound was 
clearly shown on his discharge certificate.

In August 1960, the RO responded to the veteran, reiterating 
that his discharge certificate was insufficient to show that 
his "combat wound was incurred or aggravated during 
service."

In January 1961, the veteran requested the return of his 
original discharge certificate.  A February 1961 letter 
indicates the letter was returned to the veteran.  

In February 1963, the RO received two additional lay 
statements from comrades indicating personal knowledge of the 
veteran's in-service shell fragment wound to the left side of 
the head and malaria.

In January 1971, the RO received two lay statements in which 
the affiants attested to have personally witnessed the shell 
fragment wound to the left side of the veteran's head.  

In March 1971, the veteran submitted a copy of the purported 
discharge certificate reflecting in-service malaria and a 
shell fragment wound to the left side of the head.  

Further received in March 1971 was a medical certificate from 
a private physician, including a history, as provided by the 
veteran, of irregular attacks of piercing, throbbing pain 
over the left side of his head as a result of an injury which 
he claimed to have occurred on February 1, 1942, while 
serving during World War II.  The physician indicated that 
the veteran had a longitudinal scar of the left parietal 
region of this head, 21/2 inches long by 1/2 cm. wide; and a scar 
in the left temporal region of the head, slightly oblique in 
direction, one inch below and posterior to the first scar, 3/4 
inches long and 1/2 cm. wide.  The diagnosis was chronic 
myositis, left temporo-parietal region of the head, secondary 
to bayonet wounds.  

In February 1972, the RO received two additional lay 
statements in which the affiants indicated they had been in 
the veteran's unit when he incurred enemy shrapnel wounds to 
the left side of the head.  

In December 1972, the RO requested service department to 
verify the authenticity of entries in an attached discharge 
certificate, particularly an entry in "wounds in service."  
The RO inquired as to whether the veteran was awarded the 
Purple Heart for the claimed wound to the side of the head.  
The Adjutant General responded that the authenticity of the 
veteran's discharge certificate could not be determined from 
the records available in its office.  A thorough review of 
the veteran's record had been made; however, no information 
was found to show that he was wounded or injured as the 
result of an action against the enemy.  In the absence of 
medical records indicating that he was wounded in action, the 
Purple Heart could not be awarded.

In November 1977, the veteran sought inpatient treatment at a 
VA hospital for frequent, scant urination.  He was 
hospitalized for one week.  Admission diagnoses were 
bilateral medial pneumonitis and urinary tract infection.  
After work-ups, active problems were listed as frequency of 
urination, with a diagnosis of benign prostatic hypertrophy; 
joint pains, with a diagnosis of osteoarthritis; and cough, 
with a diagnosis of chronic bronchitis.  The discharge 
summary also included a diagnosis of rare premature atrial 
contractions.  The hospital records include extensive work-
ups of many physiological systems.  Examinations of the head, 
eyes and ears and throat included no mention or history of 
the veteran's claimed shell fragment wounds to the left side 
of the head.  The extensive work-ups were entirely silent for 
any history, finding or diagnosis of malaria.  

Private records of hospitalization in January 1997 show that 
the veteran was seen after a sudden onset of progressive 
shortness of breathing accompanied with on and off chest 
pain, not relieved with rest.  He had a cough.  The hospital 
records include no history of malaria.  Examination of the 
head, eyes, nose and throat yielded no findings of scars or 
residuals of shell fragment wounds to the face or head.  He 
was discharged after eight days.  The final diagnoses, though 
not completely legible, include congestive heart failure and 
pneumonia.  

By January 1998 Administrative Decision, the RO determined 
that the veteran could be recognized as a former the Board 
(POW), but was not entitled to the presumptive provisions of 
Public Laws 97-37 and 100-322, because he was interned or 
detained as a POW for a period less than 30 days.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2002); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A finding of service connection requires that the claimant 
currently have the claimed disability.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes). See also, Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (there is no basis for a grant of 
service connection for a disability absent medical evidence 
that the veteran presently has a chronic disability which had 
its onset or is otherwise related to service).  See also, 
Hickson v. West, 12 Vet. App. 247 (1999).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).  

III.  Analysis

There are numerous indications in the record that concocted, 
false evidence has been provided in this case, creating a 
cumulative impression of a highly dubious claim, but with 
each instance on its own difficult to prove definitively.  
One salient example:  in a copy received in March 1971 of the 
February 25, 1946 records reflecting a wound received in 
service "on the left side of his head," these quoted words 
are all in lower case, except for the first letter of the 
first word; in a copy received in January 1971, the words are 
in all capital letters.  Why these records should appear with 
such an obvious difference, in copies submitted only two 
months apart, is just one example of the long pattern of odd 
and highly questionable evidence submitted in this case.  The 
service department was unable to substantiate the 
authenticity of this record.  As discussed at length below, 
this record is also squarely at odds with two in-service 
examinations and the veteran's service discharge affidavit, 
which show only one injury or disease incurred in service, 
specifically a wound to the right side of the head incurred 
in January 1942, due to a truck accident, and resulting in no 
permanent disability.  The Board finds the evidence dated 
February 25, 1946, to be either falsified or altered, and 
affords it no probative weight.  Aside from this, a detailing 
of the reasons for doubting each item of questionable 
evidence submitted in this case would be a voluminous 
exercise not necessary for a definitive disposition of the 
issues on appeal.  

VA records of hospitalization in November 1977 and private 
records of hospitalization in January 1997 include no history 
or diagnosis of malaria.  These records, reflecting the only 
contemporaneous recordings of histories given and diagnoses 
made in the context of thorough inpatient treatment for 
serious current medical conditions, are by far the medical 
evidence with the greatest probative weight.  Based on these 
records, the Board finds that the veteran had no residuals of 
malaria in November 1977 and still had no current residuals 
of malaria as late as January 1997, during the pendency of 
this claim.  It is inconceivable to the undersigned that the 
veteran could have received competent inpatient treatment 
overlooking all history of malaria and current symptoms of 
malaria.  All records indicating the veteran has had malaria, 
when viewed in the context of these very credible and 
thorough reports of hospitalization, appear beyond doubt to 
lack probative value.  This includes the claimed February 25, 
1946, discharge enlistment record purporting to show that the 
veteran received a wound on the left side of his head on 
February 1, 1942, and malaria during service.  With no 
current disability, there can be no finding of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The evidence in support of the claim for service connection 
for shell fragment wounds to the left side of the head also 
appears beyond doubt to be wholly fabricated.  The 
determinative pieces of evidence of record are the veteran's 
March 1945 in-service examination and February 1946 discharge 
examination, in which the veteran's skin and all other 
systems were found to be normal, and his February 1946 
processing affidavit, in which the only "diseases or 
wounds" indicated was a wound to the right side of the head 
due to a truck accident, with no permanent disability 
incurred.  It is inconceivable to the undersigned that such 
substantially disabling shell fragment wound scars as the 
veteran has described, purportedly productive of periodic 
disabling episodes of pain, would not be noted at the two in-
service examinations or on his processing affidavit when 
specifically prompted to note any wounds or illness incurred 
during service.  It is further inconceivable that such an 
ongoing disabling condition would not have been noted during 
the veteran's periods of hospitalization, with thorough work-
ups and examination, in November 1977 and January 1997.  In 
this context, all of the lay statements and medical evidence 
supporting the veteran's claim appear less than credible.  
This includes the claimed February 25, 1946 discharge 
enlistment record purporting to show that the veteran 
received a wound on the left side of his head on February 1, 
1942, and malaria during service.  It is beyond belief that 
such a wound would not have been recorded on the veteran's 
1945 and 1946 in-service physical examinations and on his 
February 6, 1946 signed affidavit, while a January 1942 wound 
to the right side of the head, resulting from a truck 
accident and causing no disability, would.

There is a notation of a Purple Heart medal award on the 
veteran's service discharge affidavit.  The service 
department has been unable to verify any such award to the 
veteran.  Whether the veteran's Purple Heart is fact or 
fiction is anyone's guess.  The Board concedes that he may as 
likely as not have served in combat at some point during his 
service; such a contention at this point would be 
extraordinarily difficult to disprove, especially since he 
was a POW for a brief period during service.  The veteran is 
afforded the benefit of the doubt in this regard.  38 
U.S.C.A. 5107(b).  Even though there is no official record of 
the veteran's claimed shell fragment wound to the left side 
of the head, the Board presumes that the injury as claimed 
took place in combat, as contended in lay testimony by the 
veteran and in the many affidavits submitted on his behalf.  
See 38 U.S.C.A. § 1154(b).  However, this presumption is 
rebutted by clear and convincing evidence to the contrary.  
Id.  This clear and convincing evidence consists of the March 
1945 and February 1946 in-service physical examination 
reports, containing no finding of a scar or wound to the face 
or head, and the February 1946 signed affidavit containing 
the veteran's signature, indicating only a wound to the right 
side of the head as a result of a truck accident during 
service with no permanent disability.  Again, it is 
inconceivable that a history of a February 1942 shell 
fragment wound to the left side of the head with permanently 
disabling scars would go undiagnosed at the two examinations 
and would not be noted on the service discharge affidavit, 
while a history of a January 1942 non-disabling injury to the 
right side of the head as a result of a truck accident was 
noted in the affidavit.  


ORDER

Service connection for residuals of malaria is denied.

Service connection for residuals of a shell fragment wound on 
the left side of the head is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

